Exhibit 10.35

AMENDMENT TO

EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (this “Amendment”) is entered into
effective as of December 31, 2008, by and among Richard L. Shaum, Jr. (the
“Executive”), Local Insight Media, L.P., a Delaware limited partnership (“LIM
LP”), and Local Insight Media Holdings, Inc., a Delaware corporation (the
“Company,” which term includes any subsidiary, affiliate or successor of Local
Insight Media Holdings, Inc. that may employ Executive from time to time).

RECITALS

WHEREAS, effective as of January 2, 2007, LIM LP (as successor to Local Insight
Media LLC) and the Executive entered into an Employment Agreement (the
“Agreement”);

WHEREAS, LIM LP, an indirect, wholly owned subsidiary of the Company, wishes to
assign its rights and obligations under the Agreement to the Company, and the
Company wishes to assume such rights and obligations; and

WHEREAS, the parties desire to amend the Agreement to comply with the
requirements for nonqualified deferred compensation arrangements under
Section 409A of the Internal Revenue Code of 1986, as amended, the final
Treasury Regulations thereunder and other applicable guidance (“Section 409A”);

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:

1. LIM LP hereby assigns, transfers and sets over to the Company, and the
Company hereby assumes, all LIM LP’s right, title, interest, powers, privileges,
remedies, duties, liabilities and obligations under the Agreement. As of the
date of this Amendment, the Company shall become entitled to all such right,
title, interest, powers, privileges and remedies of LIM LP and subject to all
such duties, liabilities and obligations of LIM LP, in each case as if the
Company were the original party to the Agreement.

2. Section 3.2 of the Agreement, Bonuses, is hereby amended by adding the
following sentence to the end of such Section:

Effective on and after December 31, 2008, the amount, time and form of payment
of any bonus amount awarded to the Executive hereunder shall be determined under
the terms of the Executive Bonus Plan for the applicable fiscal year.

3. A new Section 5.2, Time and Form of Payments; Key Definitions, is hereby
added to the Agreement, such new Section to read in its entirety as follows:

5.2 Time and Form of Payments; Key Definitions. The parties intend that each
payment and benefit provided to the Executive upon his termination of employment
shall be eligible for certain regulatory exceptions to the limitations imposed
on nonqualified deferred compensation by Section 409A or shall comply with the
requirements of Section 409A. The purpose of



--------------------------------------------------------------------------------

this Section 5.2 is to amend the Agreement to comply with, or be eligible for
one or more exceptions from, the requirements of Section 409A. Each of the
following amounts payable to the Executive shall constitute a separate payment
for purposes of Section 409A.

(a) The aggregate amount of continued base salary payable pursuant to
Section 5.1(a) shall be paid in a lump sum, on a date determined by the Company,
within ninety (90) days following the date of the Executive’s separation from
service with the Company, provided that: (i) the Executive has executed and not
revoked the general waiver and release of claims agreement referred to above and
(ii) such general waiver and release is no longer revocable.

(b) In lieu of, and in full satisfaction of, any continued coverage under any
Company group health benefit plans pursuant to Section 5.1(b), the Executive
shall be paid an amount in a lump sum, on the date determined under
Section 5.2(a), with the amount determined as follows: (i) the monthly COBRA
premium rate for such continued coverage, as determined on the date the
Executive separates from service, multiplied by (ii) the number of months of
continued coverage set forth in Section 5.1(b).

(c) The prorated amount of the Executive’s Annual Bonus, if any, payable
pursuant to Section 5.1(c) shall be paid in a lump sum, on a date determined by
the Company, during the period commencing January 1 and ending April 30 of the
calendar year immediately following the calendar year to which the bonus
relates.

(d) For purposes of this Agreement, the term “termination of employment” shall
mean “separation from service” and the terms “separation from service” and
“nonqualified deferred compensation” shall have the meanings of such terms as
determined under Section 409A.

4. This Amendment shall enter into effect as of the date first set forth above.
Except to the extent that this Amendment expressly modifies the Agreement, the
Agreement shall remain in full force and effect.

5. This Amendment may be executed in counterparts, all of which will be
considered one and the same agreement and will become effective when
counterparts have been signed by each of the parties and delivered to the other
party, it being understood that each party need not sign the same counterpart.
Delivery of an executed signature page of this Amendment by facsimile
transmission or electronic photocopy (i.e., a “pdf”) shall be effective as
delivery of a manually executed counterpart hereof.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment to Employment
Agreement on the dates set forth below, effective as of the date first set forth
above.

 

LOCAL INSIGHT MEDIA HOLDINGS, INC. By:   /s/ Scott A. Pomeroy   Scott A. Pomeroy
  President and Chief Executive Officer Date:   December 23, 2008 LOCAL INSIGHT
MEDIA, L.P. By:   /s/ Scott A. Pomeroy   Scott A. Pomeroy   President and Chief
Executive Officer Date:   December 23, 2008 EXECUTIVE By:   /s/ Richard L.
Shaum, Jr.   Richard L. Shaum, Jr. Date:   December 31, 2008

 

3